DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Adachi (US 2008/0081295). 	Regarding claim 20, Adachi teaches “a method for producing a lithographic printing plate (abstract) comprising in order:  by mass of a total mass of the developer (paragraph 86).”
 	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Kanchiku (US 2009/0087788). 	 	Regarding claim 1, Adachi teaches “a method for producing a lithographic printing plate (abstract) comprising in order: 
 	Regarding claim 10, Adachi further teaches “wherein the developer does not include a water-soluble polymer compound or a content of the water-soluble polymer compound is more than 0% by mass and 0.05% by mass or less of the total mass of the developer (paragraph 74).” 	Regarding claim 12, Adachi further teaches “wherein the compound having at least one acidic group selected from the group consisting of a phosphate group, a phosphonate group, and a phosphinate group and one or more carboxy groups includes I-4, I-5, or I-6 (paragraph 85): 

    PNG
    media_image1.png
    132
    466
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    145
    236
    media_image2.png
    Greyscale
.”Examiner notes that Adachi discloses only “phosphonoalkane tricarboxylic acid.”  However, Examiner asserts that one having ordinary skill in the art could at once envisage the alkane being butane, it being one of the lower alkanes.  I-4, I-5, and I-6 represent all three possible structures of phosphonobutane tricarboxylic acid; thus, no matter which structure of phosphonobutane tricarboxylic acid one having ordinary skill in the art chooses, the claim is anticipated.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi and Kanchiku, further in view of Levanon et al. (US 2012/0129095). 	Regarding claim 2, Adachi further teaches “wherein the developer further includes a nonionic surfactant (paragraph 37, formula IV),” but fails to teach also adding an anionic surfactant. However, Levanon et al. teach adding an anionic and nonionic surfactant to a developer solution in order to “achieve the best wetting, stabilizing, solubilizing, protecting, dispersing, or rinsing properties.”  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include an anionic and a nonionic surfactant to the developer of Adachi in order to achieve the best wetting, stabilizing, .   	
Claim 12 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Adachi and Kanchiku, further in view of Huang et al. (US 9588429). 	Regarding claim 12, Adachi teaches all that is claimed, as in claim 1 above.  If it cannot be said that Adachi discloses phosphonobutane tricarboxylic acid (see the discussion above with respect to the anticipation rejection of claim 11), Huang et al. show that 2-phosphonobutane-1,2,4-tricarboxylic acid (corresponding to I-4) is a known chelating agent used in developers (column 19, lines 1-10).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use 2-phosphonobutane-1,2,4-tricarboxylic acid as the chelating agent of Adachi because it has been shown in the art to be suitable for the intended purpose.  See MPEP §2144.07.
Response to Amendment
Applicant’s Declaration of Kohei Aizu is moot in view of the new grounds of rejection above. 	
Response to Arguments
Applicant’s arguments with respect to all the claims have been considered but are moot in view of the new grounds of rejection.
Examiner notes that a more thorough reading of Adachi shows that, at least formula IV and paragraph 61 disclose anionic surfactants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853